Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Drozd on 29 July 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: 2nd to last line, “the support” has been changed to --a support--.
Claim 1: the last line, “supported by the motor” has been changed to --supported by a motor--.
Claims 17 and 18 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1


Claim 7
forming a first half-cylinder and a second half-cylinder, the first half-cylinder including a first shoulder and a first inside surface and the second half-cylinder including a second shoulder and a second inside surface; providing a plurality of anti-spin blocks, wherein when installed in openings in the outside surfaces of the first and second half-cylinders and openings in first and second half-tubes of a housing, the anti-spin blocks are configured to prevent the first half-cylinder from rotating with respect to the first half-tube and to prevent the second half-cylinder from rotating with respect to the second half-tube, and wherein the first shoulder and second shoulder are configured to bear weight of a vertical shaft.

Claim 13
disposing the first half-cylinder and the second half-cylinder on a support that is located below a vertical shaft but above a motor, the first half-cylinder including a first shoulder and a first inside surface and the second half-cylinder including a second shoulder and a second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALAN B WAITS/Primary Examiner, Art Unit 3656